  Case: 4:21-cv-00257-RLW Doc. #: 6 Filed: 03/08/21 Page: 1 of 3 PageID #: 39



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 CALVIN BURKE, et al.,                            )
                                                  )
                  Plaintiffs,                     )
                                                  )
    V.                                            )         No. 4:21-cv-257-RLW
                                                  )
 ST. LOUIS CITY JAILS, et al.,                    )
                                                  )
                  Defendants.                     )

                                  MEMORANDUM AND ORDER

         This matter is before the Court on its own motion. This action was filed jointly by two

prisoners, Calvin Burke and Davon Hemphill, both of whom seek leave to proceed in forma

pauperis. In the complaint, plaintiffs aver they bring this action pursuant to 42 U.S.C. § 1983

against "St. Louis City Jails," the City of St. Louis Mayor, Director of Public Safety Jimmie

Edwards, and ten corrections officials. Plaintiffs claim their constitutional rights and the

constitutional rights of other inmates have been violated in various ways.

         This Court does not allow prisoners to file jointly under Rule 20 of the Federal Rules of

Civil Procedure. E.g., Georgeoff v. Barnes, No. 2:09-cv-14-ERW, 2009 WL 1405497 (E.D. Mo.

May 18, 2009). There are different reasons for this. First, prisoners are subject to the Prison

Litigation Reform Act ("PLRA"), which requires that "if a prisoner brings a civil action or files an

appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee." 28

U.S.C. § 1915(b)(1 ). As multiple filing fees cannot be collected for one case filed by multiple

plaintiffs, the requirement that a prisoner pay the full fee would be circumvented in a multiple-

plaintiff case subject to the PLRA. See 28 U.S.C. § 1914. Therefore,§ 1915(b)(l)'s requirement
  Case: 4:21-cv-00257-RLW Doc. #: 6 Filed: 03/08/21 Page: 2 of 3 PageID #: 40



that each prisoner pay the full amount of a filing fee requires individual prisoners to bring separate

suits, rather than file jointly under Rule 20. See Hubbard v. Haley, 262 F .3d 1194 (11th Cir. 2011 ).

        Additionally, "impracticalities inherent in multiple-prisoner litigation militate against the

permissive joinder allowed by Rule 20." Hagwood v. Warden, 2009 WL 427396 *2 (D. N.J. Feb.

19, 2009). As the Hagwood Court wrote:

       Among the difficulties noted by these courts are the need for each plaintiff to sign
       the pleadings, and the consequent possibilities that documents may be changed as
       they are circulated or that prisoners may seek to compel prison authorities to permit
       them to gather to discuss the joint litigation. [Other courts] have also noted that jail
       populations are notably transitory, making joint litigation difficult. A final
       consideration for [one court] was the possibility that coercion, subtle or not,
       frequently plays a role in relations between inmates.

Id. (quotations omitted).

        Finally, permitting joinder would allow prisoners to avoid the risk of incurring strikes as

defined in 28 U.S.C. § 1915(g) so long as another prisoner's claim is viable, as a strike is incurred

only if the entire action is dismissed. Prisoners may not circumvent the PLRA's penalty for filing

frivolous actions by joining together in a single lawsuit.

        For all of the foregoing reasons, the Court will not allow plaintiffs to proceed jointly in this

action. However, nothing in this Memorandum and Order should be construed as precluding the

plaintiffs from cooperating to the extent they are able, or as preventing the future consolidation of

cases involving these plaintiffs if that becomes appropriate at a later date.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall STRIKE plaintiff Davon Hemphill from

this action.

        IT IS FURTHER ORDERED that, using the complaint filed in the instant case, the Clerk

shall open a new prisoner civil rights case for Davon Hemphill.



                                                   2
  Case: 4:21-cv-00257-RLW Doc. #: 6 Filed: 03/08/21 Page: 3 of 3 PageID #: 41



         IT IS FURTHER ORDERED that in the new case that is opened for Davon Hemphill,

the Clerk shall file a copy of this Memorandum and Order, and a copy of Davon Hemphill's motion

for leave to proceed informa pauperis (ECF No. 3) and motion for preliminary injunction (ECF

No.4).             l"!'J_d_
         Dated this--E.= day of March, 2021.




                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               3
